Appeal, insofar as taken from that portion of the Appellate Division order that dismissed the appeal from the Supreme Court order denying reargument and renewal, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.